ORDER
PER CURIAM.
A jury found the defendant, Brian Sheffield, guilty of the class D felony of driving while intoxicated (§ 577.010, RSMo 1994), and the court sentenced him as an intoxicated-related “persistent offender” (§ 577.023.1(2), RSMo 1994), to a six-year term of imprisonment; The jury also found the defendant guilty of resisting arrest (§ 575.150, RSMo 1994), but the trial court granted the defendant a new trial on that charge. A published opinion would have no precedential value. Affirmed. Rule 30.25(b) V.A.M.R.